UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTER ENDED: 31 MARCH 2014 [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number: 000 – 53492 EMAV Holdings, Inc. (Name of small business issuer in its charter) Delaware 26-3167800 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1900 Main Street, #300 Irvine, California 92614 (Address of principal executive offices) (zip code) Registrant’s telephone number, including area code:(949) 851-5996 Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the Registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. YES [X]NO [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X]No [_] Indicate by checkmark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large Accelerated Filer o Accelerated Filer o Non-accelerated Filer o Smaller Reporting Company S Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act)YES [ ]NO [X] As of May 18, 2015, there were 46,668,565 shares of the registrant’s common stock, $.001 par value per share, outstanding. EMAV Holdings, Inc. Form 10-Q For the Quarter Ended 31 March 2015 TABLE OF CONTENTS Page Part I- Financial Information Item 1. Financial Statements 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures About Market Risk 18 Item 4. Controls and Procedures 18 Part II- Other Information Item 1. Legal Proceedings 20 Item 1A. Risk Factors 20 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 20 Item 3. Default Upon Senior Securities 20 Item 4. Mine Safety Disclosures 20 Item 5. Other Information 20 Item 6. Exhibits 21 Signatures 23 PART I - FINANCIAL INFORMATION Item 1. Financial Statements. EMAV HOLDINGS, INC. AND SUBSIDIARY Condensed Consolidated Balance Sheets March 31, December 31, ASSETS (Unaudited) Current Assets Cash and cash equivalents $ $ Prepaid expenses Total Current Assets Property and equipment, net Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Accounts payable $ $ Accrued liabilities Payable to related party Notes payable, current portion, net of debt discount of $11,729 and $15,820 at March 31, 2015 and December 31, 2014, respectively Total Current Liabilities Note payable, net of current portion, net of debt discount of $12,707 and $15,639 at March 31, 2015 and December 31, 2014, respectively Total Liabilities Commitments and contingencies (Note 6) Stockholders' Equity Common stock, $0.001 par value, 300,000,000 shares authorized; 47,523,565 shares and 47,421,565 shares issued and 46,648,565 shares and 46,546,565 shares outstanding at March 31, 2015 and December 31, 2014, respectively Treasuary stock, 875,000 shares, $0.001 par value, issuednot outstanding ) ) Additional paid in capital Accumulated deficit ) ) Total Stockholders' Equity (Deficit) ) Total Liabilities and Stockholders' Equity $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 1 EMAV HOLDINGS, INC. AND SUBSIDIARY Condensed Consolidated Statements of Operations For the Three Months Ended March 31, (Unaudited) (Unaudited) Revenues $
